DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 05/22/2020 are accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art YU et al. (US 20180365797 A1; YU) teaches a head-mounted display device includes a processor, a non-transitory computer readable storage medium, a memory, a sound collecting apparatus, a display screen, and an input apparatus that are connected by using a system bus. The non-transitory computer readable storage medium of the head-mounted display device stores an operating system, and further stores a computer-readable instruction. The computer-readable instruction is executed to implement an image display method. The processor is configured to provide computing and control capabilities to support running of the entire terminal. The memory of the head-mounted display device provides an environment for running of the computer-readable instruction in the non-transitory computer readable storage medium. The display screen of the head-mounted display device may be a liquid crystal display screen or an e-ink display screen or the like. The input apparatus may be a touch layer covering the display screen, or may be a button, a trackball, or a touchpad disposed on a server housing, or may be an external keyboard, touchpad, mouse or the like. The head-mounted display device may be a head-mounted display or the like. A person skilled in the art may understand that, in the structure shown in FIG. 2, only a block diagram of a partial structure related to a solution in this application is shown, and does not constitute a limit to the terminal to which the solution in this application is applied. Specifically, the terminal may include more components or fewer components than those shown in the figure, or some components may be combined, or a different component deployment may be used. FIG. 3 is a schematic diagram of a principle of image display of a head-mounted display device according to an embodiment. As shown in FIG. 3, a rectangular projection plane model that shares a same aspect ratio with a shot picture is established, parameters of a shooting lens are collected, anti-distortion processing and spherization processing are performed on the rectangular projection plane model according to the collected parameters of the lens, to obtain a custom curtain, the custom curtain is used as a display curtain, and is processed once by a central processing unit (CPU) before an image and a video are displayed, an original distorted image is stretched by using a graphic processing unit (GPU) to fill up the display curtain, to complete rendering, and a rendered image is displayed. On the condition that a video shooting device is not changed, a custom curtain is not changed. YU does not anticipate or render obvious, alone or in combination, generating an anti-distortion image based on an original image according to distortion parameters of the optical system, wherein the anti-distortion image comprises an effective image area and an invalid image area, and wherein the effective image area comprises image information of the original image; writing movement control information into the invalid image area, the movement control information used by the movement controller to control movement of the display; and providing the anti-distortion image to the virtual reality display device. 
Claims 2-5, 14-17 are allowed as being dependent on claim 1.
As of claim 6, the closest prior art YU et al. (US 20180365797 A1; YU) teaches a head-mounted display device includes a processor, a non-transitory computer readable storage medium, a memory, a sound collecting apparatus, a display screen, and an input apparatus that are connected by using a system bus. The non-transitory computer readable storage medium of the head-mounted display device stores an operating system, and further stores a computer-readable instruction. The computer-readable instruction is executed to implement an image display method. The processor is configured to provide computing and control capabilities to support running of the entire terminal. The memory of the head-mounted display device provides an environment for running of the computer-readable instruction in the non-transitory computer readable storage medium. The display screen of the head-mounted display device may be a liquid crystal display screen or an e-ink display screen or the like. The input apparatus may be a touch layer covering the display screen, or may be a button, a trackball, or a touchpad disposed on a server housing, or may be an external keyboard, touchpad, mouse or the like. The head-mounted display device may be a head-mounted display or the like. A person skilled in the art may understand that, in the structure shown in FIG. 2, only a block diagram of a partial structure related to a solution in this application is shown, and does not constitute a limit to the terminal to which the solution in this application is applied. Specifically, the terminal may include more components or fewer components than those shown in the figure, or some components may be combined, or a different component deployment may be used. FIG. 3 is a schematic diagram of a principle of image display of a head-mounted display device according to an embodiment. As shown in FIG. 3, a rectangular projection plane model that shares a same aspect ratio with a shot picture is established, parameters of a shooting lens are collected, anti-distortion processing and spherization processing are performed on the rectangular projection plane model according to the collected parameters of the lens, to obtain a custom curtain, the custom curtain is used as a display curtain, and is processed once by a central processing unit (CPU) before an image and a video are displayed, an original distorted image is stretched by using a graphic processing unit (GPU) to fill up the display curtain, to complete rendering, and a rendered image is displayed. On the condition that a video shooting device is not changed, a custom curtain is not changed. YU does not anticipate or render obvious, alone or in combination,  receiving an anti-distortion image by the display, wherein the anti-distortion image is generated based on an original image according to distortion parameters of the optical system, wherein the anti-distortion image comprises an effective image area and an invalid image area, wherein the effective image area comprises image information of the original image, and wherein the invalid image area comprises movement control information for controlling movement of the display; obtaining the movement control information from the invalid image area by the display; displaying the anti-distortion image by the display; and controlling the movement of the display based on the movement control information by the movement controller.
Claims 7-10, 18-19 are allowed as being dependent on claim 6.
As of claim 11, the closest prior art YU et al. (US 20180365797 A1; YU) teaches a head-mounted display device includes a processor, a non-transitory computer readable storage medium, a memory, a sound collecting apparatus, a display screen, and an input apparatus that are connected by using a system bus. The non-transitory computer readable storage medium of the head-mounted display device stores an operating system, and further stores a computer-readable instruction. The computer-readable instruction is executed to implement an image display method. The processor is configured to provide computing and control capabilities to support running of the entire terminal. The memory of the head-mounted display device provides an environment for running of the computer-readable instruction in the non-transitory computer readable storage medium. The display screen of the head-mounted display device may be a liquid crystal display screen or an e-ink display screen or the like. The input apparatus may be a touch layer covering the display screen, or may be a button, a trackball, or a touchpad disposed on a server housing, or may be an external keyboard, touchpad, mouse or the like. The head-mounted display device may be a head-mounted display or the like. A person skilled in the art may understand that, in the structure shown in FIG. 2, only a block diagram of a partial structure related to a solution in this application is shown, and does not constitute a limit to the terminal to which the solution in this application is applied. Specifically, the terminal may include more components or fewer components than those shown in the figure, or some components may be combined, or a different component deployment may be used. FIG. 3 is a schematic diagram of a principle of image display of a head-mounted display device according to an embodiment. As shown in FIG. 3, a rectangular projection plane model that shares a same aspect ratio with a shot picture is established, parameters of a shooting lens are collected, anti-distortion processing and spherization processing are performed on the rectangular projection plane model according to the collected parameters of the lens, to obtain a custom curtain, the custom curtain is used as a display curtain, and is processed once by a central processing unit (CPU) before an image and a video are displayed, an original distorted image is stretched by using a graphic processing unit (GPU) to fill up the display curtain, to complete rendering, and a rendered image is displayed. On the condition that a video shooting device is not changed, a custom curtain is not changed. YU does not anticipate or render obvious, alone or in combination, the display is configured to receive an anti-distortion image, wherein the anti-distortion image is generated based on an original image according to distortion parameters of the optical system, wherein the anti-distortion image comprises an effective image area and an invalid image area, wherein the effective image area comprises image information of the original image, and wherein the invalid image area comprises movement control information for controlling movement of the display, obtaining the movement control information from the invalid image area, and displaying the anti-distortion image, and wherein the movement controller is coupled to the display, and configured to control movement of the display based on the movement control information.
Claims 12-13, 20 are allowed as being dependent on claim 11.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Raghoebardajal et al. (US 20150264259 A1) teaches a method of processing an input image representing at least a part-spherical panoramic view with respect to a primary image viewpoint comprises mapping regions of the input image to regions of a planar image according to a mapping which varies according to latitude within the input image relative to a horizontal reference plane so that a ratio of the number of pixels in an image region in the input image to the number of pixels in the image region in the planar image to which that image region in the input image is mapped, generally increases with increasing latitude from the horizontal reference plane;
- Prior Art Tang et al. (US 10777014 B2) teaches a real-time virtual reality (VR) acceleration method, includes: obtaining an input image; partitioning an output image buffer into M rows and N columns of rectangular grid blocks; calculating, according to an algorithm integrating anti-distortion, anti-dispersion, and asynchronous time warping (ATW), vertex coordinates of input image grid blocks corresponding to the output image buffer grid blocks; calculating two-dimensional mapping coefficients of each pair of grid blocks in the output image buffer and the input image; calculating, according to the two-dimensional mapping coefficients, coordinates of an output image pixel corresponding to an input image pixel; selecting at least four pixels adjacent to the coordinates of the input image pixel, to calculate the output image pixel value; and outputting an image after anti-distortion, anti-dispersion, and ATW. VR experience effect of reducing GPU load, reducing bandwidth consumption, decreasing delay, and no dizziness is achieved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882